Citation Nr: 0322600	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed on a direct basis and as secondary to a service-
connected left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had verified active duty from August 1980 to May 
1983 with prior active and inactive service indicated.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a back disorder.  The 
veteran subsequently perfected an appeal regarding that 
issue.

In May 1997, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing was prepared and associated with 
the claims folder.

In a January 2002 decision, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for a back 
disorder.  The Board also remanded that claim to the RO for 
additional evidentiary development.  As will be discussed in 
greater detail below, the requested development was 
completed, and, in a Supplemental Statement of the Case dated 
in March 2003, the RO denied the veteran's claim of 
entitlement to service connection for a back disorder.  The 
claims folder was subsequently forwarded to the Board for 
final appellate review.

In the January 2002 decision, the Board granted entitlement 
to an increased evaluation for the residuals of a left ankle 
sprain, and denied entitlement to a compensable evaluation 
for pseudofoliculitis.  The Board also denied entitlement to 
an earlier effective date for a grant of a compensable 
evaluation for the residuals of a left ankle sprain.  Thus, 
these issues have been resolved and are not presently on 
appeal.

In January 2002, the Board also remanded claims of 
entitlement to service connection for otitis externa and a 
psychiatric disorder for further evidentiary development.  
The requested development was completed, and, in a March 2003 
rating decision, the RO granted the veteran's claims of 
entitlement to service connection for major depressive 
disorder and for otitis externa.  The veteran did not 
subsequently express disagreement with either the disability 
ratings or effective dates assigned.  Therefore, these issues 
have also been resolved and are no longer on appeal.


FINDING OF FACT

The preponderance of the credible and probative medical 
evidence of record is against a finding that the veteran's 
low back disorder is related to his military service, or to a 
service-connected disability.


CONCLUSION OF LAW

Service connection for a low back disorder, claimed on a 
direct basis and as secondary to a service-connected 
disability, is not warranted.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
SSOC issued in March 2003, and correspondence provided by the 
RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim 
of entitlement to service connection for a back disorder.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  

In particular, the Board notes letters dated in June 2001 and 
April 2002 in which the RO explained the appellant's and VA's 
responsibilities under the VCAA.  In the text of those 
letters, the RO also explained the type of evidence necessary 
to substantiate his claim for benefits.  In addition, the 
Board notes the March 2003 SSOC in which the RO set forth the 
provisions of the new duty-to-assist regulations found at 
38 C.F.R. § 3.159 (2002), which explain the veteran's and 
VA's responsibilities under the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As noted in the Introduction, the Board remanded the issue on 
appeal to the RO in January 2002 for additional evidentiary 
development.  Having reviewed the complete record, the Board 
now believes that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
Board notes that, in December 2002, the RO provided the 
veteran a VA examination to determine the nature and etiology 
of his claimed back disorder.  A report of this examination 
was obtained and associated with the claims folder.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Similarly, as no other obtainable evidence has been indicated 
by the appellant, development by the Board would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Entitlement to service connection for a back disorder

The veteran is seeking entitlement to service connection for 
a low back disorder.  He essentially contends that he first 
began to develop back problems while in service.  He also 
contends that his service-connected left ankle disorder has 
contributed to his low back problems.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for all or 
part of non-service-connected disability when that condition 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, the Board concludes 
that a low back disability was not incurred in or aggravated 
by service, nor was it related to a service-connected 
disability.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of the 
veteran's December 2002 VA orthopedic examination.  In that 
report, the examiner noted that there was an entry in the 
veteran's service medical records showing that he had been 
treated for back pain.  It was noted that he had apparently 
described experiencing pain in the middle of his back after 
lifting boxes, and that an impression had been noted of 
"pulled muscles - (latissimus dorsi)."  The examiner noted 
that those muscles were located in the upper back.  The 
examiner also noted that there was no evidence of the veteran 
having received any further treatment for back problems 
during the remainder of service.  It was indicated that, when 
obtaining an oral history of the veteran, he had described 
experiencing back problems since 1981, and that he had also 
sustained several on-the-job injuries between 1987 and 1995.

In response to a specific inquiry in the Board's January 2002 
remand, the examiner concluded that the veteran's back 
disability was most appropriately diagnosed as chronic lumbar 
strain.  This conclusion was based on a physical examination 
of the veteran and on x-rays obtained in December 2002, which 
were found to be negative.  The examiner also concluded that 
it was unlikely that the veteran's in-service episode of back 
pain in 1981 was related to his ongoing complaints of back 
pain.  In this regard, it was noted that his in-service 
treatment had been for a pulled muscle in the upper back, and 
that his ongoing complaints have been in regard to the low 
back.  The examiner also noted that he had a history of 
several on-the-job injuries since his discharge, which have 
required him to miss work for up to several weeks at a time.

The Board believes the December 2002 VA examiner's opinion to 
be consistent with the veteran's documented medical history.  
For example, a VA clinical note dated in November 1992 shows 
that the veteran had reported experiencing low back pain 
after injuring himself while working for Federal Express 
earlier that month.  At that time, the veteran reported 
having experienced no back problems prior to November 1992.  
Subsequent private and VA treatment records reveal that he 
continued to receive treatment for low back pain over the 
next several years.  A document entitled "Work Capacity 
Assessment" shows that, in June 1994, the veteran underwent 
an examination in order to determined his functional 
capabilities in light of his recurring lumbosacral strain.  
In that report, it was noted that he had reported injuring 
his back in November 1992 while working as an off-loader for 
Federal Express.  Subsequent medical records reflect that he 
continued to complain of low back pain.  

In August 1999, the veteran underwent a VA examination, 
during which he reported having sustained a back injury in 
1980.  He was unable to describe what type of injury it was, 
but noted that it had caused significant lumbar back pain.  
The examiner noted that x-rays of the lumbosacral spine were 
negative, and that he had good range of motion in his lumbar 
spine.  It was also noted that he was neurologically intact 
throughout.  The examiner concluded that he believed that the 
veteran had experienced an injury to his back in the past, 
and that he might have "some lumbosacral sprain," which was 
exacerbated at times.  The examiner did not indicate whether 
he believed that injury to be the one described by the 
veteran as having occurred in service, or whether he thought 
it was another injury.

In any event, the Board believes these medical records to be 
consistent with the conclusions of the December 2002 VA 
examiner, who found that it was unlikely that the veteran's 
claimed low back disability was related to his military 
service.  As discussed above, the examiner noted that the 
only documented in-service injury appeared to be to a 
different area of the back, and that there was evidence of 
post-service on-the-job injuries.

With respect to the issue of whether the veteran's back 
disability is related to his service-connected left ankle 
disorder, the VA examiner concluded that he did not think 
that it was likely that any of his back problems were related 
to his service-connected disability.  Again, the examiner 
determined that it was more likely that his current low back 
problems were related to the on-the-job injuries that he had 
described.  

The Board notes that there are no contrary medical opinions 
of record regarding the etiology of the veteran's claimed low 
back disability.  Therefore, the Board concludes that the 
preponderance of the credible and probative evidence is 
against finding that this disability was incurred in or 
aggravated by service, or that it was related to a service-
connected disability.

The Board appreciates the veteran's effort and his sincerity 
in testifying at the Travel Board hearing before the 
undersigned.  However, while the Board is sympathetic to the 
veteran, we are not permitted to reach medical determinations 
without considering objective medical evidence to support our 
findings, and we must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
In addition, while the veteran may believe that his low back 
strain is related to his military service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In view of the foregoing, the Board concludes that the 
preponderance of the competent and probative medical evidence 
is against finding that the veteran's low back disorder is 
related to his military service or to a service-connected 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a low back disorder, 
claimed on a direct basis and as secondary to a service-
connected left ankle disorder, is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

